Citation Nr: 1216892	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left eye optic neuropathy and/or glaucoma, to include as secondary to a service-connected left eye chalazion. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from December 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in December 2009 and again in April 2010, when it was remanded for further development.  It has now been returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service treatment records are negative for evidence of a shell fragment wound to the left eye during service, and the Veteran's assertion that he sustained such an injury is not credible. 

2.  Medical opinion states that there is no relationship between the Veteran's service connected chalazion of the left eye and the current disability of the left eye that has been variously diagnosed as left eye optic neuropathy or glaucoma.  

3.  Even if there was a trauma to the left eye during service, medical opinion states that it is less likely than not that the current disability of the left eye that has been variously diagnosed as left eye optic neuropathy or glaucoma would have been caused by such a trauma, and that it cannot be known if such a trauma would have contributed to the current disability.  




CONCLUSION OF LAW

Left eye optic neuropathy and/or glaucoma, to include as secondary to a service-connected left eye chalazion, was not incurred in or aggravated by active service or by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiner after a review of the claims folder.  Arguably, the October 2010 opinion as to whether or not a trauma during service contributed to the Veteran's current left eye disability is incomplete in that the examiner found that such an opinion would be speculative.  However, the examiner provided medical reasons and bases for that conclusion.  More importantly, as the Board will find that the Veteran's contentions regarding the claimed shell fragment wound to his left eye are not credible, any inadequacies in an opinion based on the assumption that the trauma occurred are harmless error.  There is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that his left eye disability, which has been diagnosed as either optic neuropathy or glaucoma, has developed as a result of a shell fragment wound to the left eye he sustained during active service.  He states that he sustained this injury on Guadalcanal in 1944.  In the alternative, the Veteran contends that he has developed his left eye disability as a result of his service connected chalazion.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records shows that his entrance examination was negative for an eye abnormality.  

July 20, 1944 records show that the Veteran was given a sulfa treatment for an illness at Vancouver Barracks Station Hospital in Vancouver, Washington.  

Records from September 1944 show that the Veteran was seen for an intestinal problem at the hospital on Guadalcanal.  Other September 1944 records state that the Veteran had been seen several times between August 25, 1944 and September 16, 1944 for back and stomach complaints.  He was seen again later in September 1944 for a urinary tract condition.  Additional records from October 1944 indicate that the Veteran remained at Guadalcanal.  

August 1945 treatment records show that the Veteran was apparently hospitalized and undergoing treatment for bronchitis.  No eye problems were noted.  The location of this treatment appears to read Manila. 

The Veteran was provided a physical examination in April 1946 as part of the process of his discharge from service.  The significant diseases and wounds noted to have been incurred by the Veteran included "left eye bad - 1946".  No other eye history was recorded.  The only eye abnormality noted on examination was the chalazion of the left upper lid.  His uncorrected vision was 20/20 in each eye. 

The Veteran's WD AGO Form 53, 55 shows that he served in the Quartermaster Corps of the Army.  His military occupational specialty was Fork Lift Operator.  His awards and decorations included the Asiatic Pacific Service Medal, the Philippine Liberation Ribbon, the World War II Victory Medal, and the Good Conduct Medal.  Under the heading "Battles and Campaigns", the form states "none".  

Following discharge from service, the Veteran submitted his initial claim in December 1946.  The disabilities claimed included a knot growing in the left eye in 1945.  Under the portion of the claims form that asked the Veteran to list any treatment received in service, he reported being hospitalized in early 1945 for problems with his chest and stomach.  He added that during this time he had a knot taken off his right eye at the dispensary.  

Service connection for a chalazion of the left eye was established in a December 1946 rating decision.  This disability was rated as zero percent disabling.  

Private medical records dating from November 1991 to April 1995 document ongoing treatment for eye complaints.  The Veteran was seen for right eye complaints in November 1991.  He stated that he had sustained bomb fragments to his right eye in his 20s.  He had the sensation of a foreign body in both eyes.  The examination showed that the Veteran's vision was 20/20.  A small conjunctival cyst was the diagnosis.  

Additional private medical records from February 1995 note that the Veteran was seen for a sudden onset of pain in his left eye that began three days ago.  A corneal abrasion of the left eye was diagnosed.  May 1996 records again note the Veteran had the sensation of a foreign body in his left eye.  The Veteran continued to be seen two or three times a year for various complaints concerning both eyes.  

The Veteran submitted a request to reopen his claims in February 1998.  Among other contentions, he stated that he had undergone surgery on his left eye at Guadalcanal for shell fragments.  

The Veteran was afforded a VA examination of his eyes in July 1998.  The examiner stated that the Veteran was referred for an evaluation of an old trauma to the left eye.  The Veteran reported a history of a foreign body which was removed on Guadalcanal Island approximately 50 years ago.  He denied any current trouble with his left eye, stated that his vision was pretty good, and said there was really no difference in vision between the two eyes.  His only ocular complaints related to occasional tearing of the left eye.  He had also been told by a private doctor that he had mild cataracts but that no treatment was required.  On examination, the Veteran's corrected vision was 20/20 bilaterally.  The pupils reacted poorly in both eyes but there was no clear defect.  Visual fields were full to confrontation, and motility was full.  Intraocular pressures were 18 in the right eye and 22 in the left eye.  Following the remainder of the examination, the impression was that the Veteran had an essentially normal ophthalmic examination, remarkable only for trace nuclear sclerotic cataracts which were not visually significant and were consistent with his age.  There was no evidence of previous trauma.  The examiner stated that in all likelihood the foreign body injury reported by the Veteran consisted of a superficial foreign body that was removed without sequel.  

Private medical records dated January 2003 include a diagnosis of glaucoma.  

April 2005 private medical records state that the Veteran was hit with bomb fragments in 1944 at Guadalcanal.  He had been hospitalized and had some eye surgery.  His current diagnoses included glaucoma and a corneal scar.  

The Veteran underwent another VA examination of his eyes in May 2005.  He complained of loss of vision and occasional twinges of pain in the left eye of several years duration.  He was not sure how long the left eye vision had been bad but felt like it was a couple of years.  The Veteran noted that he was receiving private treatment and using eye drops at bedtime for the left eye but could not identify the drops.  On examination, the Veteran's uncorrected vision was in the realm of 20/400 in each eye.  The right eye was correctable to 20/20 and the left to 20/100.  The left eye had marked constriction of the visual field to confrontation.  The impression was glaucomatous cupping and optic atrophy of the left eye of undetermined duration.  The drops were for treatment of this condition.  

A January 2006 statement from the Veteran's private doctor notes that he has treated the Veteran since 1991.  The doctor said that the Veteran had severe glaucoma in his left eye only.  The doctor noted that it was unusual to have glaucoma in only one eye and it may be related to the injury to the left eye that had been described by the Veteran.  

VA treatment records from 2006 to 2007 show that the Veteran was seen for complaints that included decreased vision in his left eye.  December 2006 records state that the Veteran's Humphrey visual field was not typical for glaucoma.  These records include impressions of traumatic optic atrophy versus primary open-angle glaucoma in the left eye, and cataracts that were becoming more visually significant.  

At a January 2007 VA eye examination, the examiner reviewed the Veteran's claims folder.  His problems included questionable glaucoma of the left eye and a previous chalazion of the left eye.  The Veteran had a history of bomb shell fragments that apparently hit his left eye in the 1940s.  He had been treated acutely with resolution of apparent pathology.  The Veteran now carried a diagnosis of glaucoma of the left eye and wanted to know if it was related to the previous injury or chalazion.  Following examination of the Veteran and review of the record, the diagnosis was optic neuropathy of the left eye.  The examiner opined that this diagnosis was not related to the previous report of chalazion.  He added that there was no link between the two entities and they have no relation to one another.  However, after review of the medical records the examiner noted the July 1998 VA examination that had documented 20/20 vision bilaterally with intraocular pressure measurements of 18 in the right eye and 22 in the left eye.  The examiner stated that if neuropathy had been secondary to the previous fragment trauma the disease would have most likely manifested much earlier than 1998.  This raised the question as to whether the optic neuropathy was related solely to the glaucoma and the slightly asymmetric pressures or if another compounding systemic health factor contributed to a possible ischemic event later on.  The Veteran was being followed for his glaucoma but the presentation was very asymmetric and unusual.  However, the current neuropathy and visual loss was not due to the previous chalazion but could not be determined with certainty whether related to previous shell fragment explosion trauma.  

VA treatment records from October 2007 include an impression of traumatic optic neuropathy with possible glaucomatous component.  

The claims folder was returned to the January 2007 VA examiner in March 2010 in order to obtain a clarification to his original opinion.  The examiner noted that there was no documented evidence of the presumed shell fragment trauma to the left eye anywhere in the medical record.  The findings of the July 1998 VA examination were again noted, as was the finding of normal ocular health in each eye at that time.  The private medical records were also reviewed and noted to have a diagnosis of glaucoma.  The examiner then opined that it was less likely than not that the presumed in-service trauma caused the glaucoma and optic atrophy of the left eye.  The examiner said that it was widely known that blunt trauma can cause angle recession/traumatic glaucoma.  This was due to damage that occurred to the drainage anatomy of the eye that normally filters the fluid out.  Typically but not always, this causes visible changes to the structures that can be seen clinically.  None of these findings were present as recently as a November 2009 examination.  It was also documented that traumatic glaucoma can manifest years after the initial insult but it would be exceptionally rare for this to happen more than 50 years following the presumed insult, especially in light of normal examinations as recently as 1998 and 2003 by different physicians.  The amount of pallor of the optic nerve combined with the amount of cupping and the central vision loss makes it much more likely that some other acute optic neuropathy occurred between the years of 1998 and 2005 that caused the current clinical picture.  If optic atrophy had been due to traumatic optic neuropathy, the vision loss would have occurred acutely and would have been discovered in any number of examinations done over the years, not 60 years later in 2005.  

A second addendum was obtained from the January 2007 examiner in October 2010.  On this occasion, he was asked to comment on whether or not the shell fragment wound could have contributed to the cause of the currently diagnosed optic neuropathy or glaucoma of the left eye.  The examiner stated that he was unable to determine the etiology of the vision loss without resorting to speculation as to whether or not the shell fragment injury contributed to the cause.  He said that the medical justifications for this opinion were the same ones he outlined in March 2010.  He added that the conflicting evidence and examination findings from multiple eye care specialists between 1998 and 2005 did not lend itself the ability to pinpoint the exact etiology or cause of the Veteran's vision loss and current eye findings, and it would be speculative to assume it was related to the previous injury to the left eye.  

After careful review of the Veteran's contentions and the evidence, the Board finds that entitlement to service connection for left eye optic neuropathy and/or glaucoma, to include as secondary to a service-connected left eye chalazion is not warranted.  Uncontroverted medical opinion states that there is no relationship between the Veteran's service connected chalazion and his left eye disability.  Furthermore, the Veteran's claim to have sustained a trauma to his left eye from a shell fragment wound while stationed on Guadalcanal is neither documented nor credible.  Finally, even if there was such a trauma, medical opinion finds that it is less likely than not that any such trauma caused the current left eye disability and that it is not medically possible to determine without speculation if any such trauma would have contributed to the cause of the disability.  

First, the Board will examine whether or not the Veteran's left eye optic neuropathy and/or glaucoma may have been caused or aggravated by his service connected chalazion of the left eye.  The record confirms that service connection for a chalazion of the left eye was established in a December 1946 rating decision.  A zero percent evaluation was assigned for this disability.  

The Board notes that a chalazion is "an eyelid mass that results from chronic inflammation of a meibomian gland......."  Dorland's Illustrated Medical Dictionary 294 (25th ed.1974).  Thus it is noted that the chalazion affects the external eyelid.  

This is consistent with the January 2007 opinion of the VA examiner, who after examining the Veteran and reviewing the medical record, found that the current diagnosis of optic neuropathy was not related to the previous report of chalazion.  He stated that there was "no link between the two entities and they have no relation to one another."  The Board finds that if there is "no link" and "no relation to one another", this opinion precludes any logical possibility of either direct causation or aggravation of the Veteran's optic neuropathy or glaucoma by his service connected chalazion.  

Next, the Board will examine whether or not the Veteran's optic neuropathy and/or glaucoma may have been caused or aggravated as a result of a claimed shell fragment wound to the left eye during active service.  

The Board will find that the Veteran's claim to have sustained a shell fragment wound to the left eye while on Guadalcanal is not credible.  

As previously noted, the Veteran's WD AGO Form 53, 55 shows that he served in the Quartermaster Corps of the Army.  His military occupational specialty was Fork Lift Operator.  His awards and decorations included the Asiatic Pacific Service Medal, the Philippine Liberation Ribbon, the World War II Victory Medal, and the Good Conduct Medal.  Under the heading "Battles and Campaigns", the form states "none".  Thus, there is no evidence that the Veteran ever participated in combat, and he has never contended otherwise.  Therefore, he is not entitled to the presumption afforded to combat veterans.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Furthermore, the Board takes judicial notice that the battle for Guadalcanal ended with the Japanese evacuation of the island in February 1943.  The Veteran did not enter service until December 1943.  His WD AGO Form 53, 55 shows that he left the continental United States in July 1944 and arrived in the Pacific Theater in August 1944.  This is consistent with his service treatment records, which begin to show treatment for various illnesses and complaints at Guadalcanal in August 1944.  It also demonstrates that the Veteran first arrived at Guadalcanal a year and a half after the end of the battle, and during a time in which it was a thousand miles behind the front lines.  The conclusion that one must make is that the opportunity to exposure to enemy explosions and shell fragments was very remote.  Finally, although the service treatment records show that the Veteran was treated on Guadalcanal for many complaints including a urinary problem and a back problem, there is no evidence whatsoever that he was treated for a shell fragment wound, as he has contended.  The Board notes that these service treatment records appear to be complete, as they cover his entire stay on Guadalcanal as well subsequent postings until his date of discharge.  Post service, the Veteran's initial claim for service connection for a "knot" on his eye sounds consistent with the chalazion, and indeed this claim resulted in service connection for that disability.  There was no mention of a shell fragment wound, though the Veteran listed several other maladies and specifically noted eye problems in service.  The Veteran's first recorded mention of a shell fragment wound to a doctor was not until 1991, which is 47 years after the purported injury.  In view of all this, the Board must conclude that the Veteran's contention of having been injured by a shell fragment wound is not credible.  It follows that service connection for any disability claimed to have resulted from such an injury is not warranted, and no further discussion is required.  

However, for the sake of argument, the Board will note that even if the Veteran did sustain a shell fragment wound to his eye during service, the preponderance of the evidence is against a finding that there is a causal relationship between his current disability and the claimed shell fragment wound.  

The January 2006 statement from the Veteran's private doctor notes that it is unusual to have glaucoma in only one eye and that it may be related to the injury to the left eye that had been described by the Veteran.  This opinion finds a mere possibility of a relationship, but does not express the requisite certainty for the veteran to prevail.  In essence the opinion is speculative.  Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993). 

In contrast, the VA examiner has opined on three different occasions that the shell fragment wound in service, which he noted was undocumented, would not have caused the Veteran's glaucoma/optic neuropathy.  In March 2010 he opined that it was less likely than not that the presumed in-service trauma caused the glaucoma and optic atrophy of the left eye.  He has also provided reasons and bases for this opinion.  The examiner acknowledges that trauma can be a cause of glaucoma/optic neuropathy.  However, he opined it would be exceptionally rare for this to happen more than 50 years following the presumed insult, especially in light of normal examinations as recently as 1998 and 2003 by different physicians.  If optic atrophy had been due to traumatic optic neuropathy, the vision loss would have occurred acutely and would have been discovered in any number of examinations done over the years, not 60 years later in 2005.  

This same examiner, when asked to comment on whether or not a claimed trauma could have contributed to cause the development of glaucoma/optic neuropathy, stated in the October 2010 addendum that he was unable to determine the etiology of the Veteran's vision loss without resorting to speculation.  The Court has acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

In this case, the examiner reviewed the claims folder, noted the conflicting evidence from multiple eye care specialist between 1998 and 2005 and said that this evidence did not allow one to pinpoint the exact etiology or cause of the Veteran's vision loss and current eye problems, and it would be speculative to assume it is related to the previous injury to the eye.  As further explanation, he referenced the reasons and bases he provided in the March 2010 addendum.  The Board concludes that even if one were to assume that the Veteran sustained his claimed injury, it would be speculative to find that it contributed to the cause of his left eye optic neuropathy and/or glaucoma.  

In summary, uncontroverted medical opinion states that the current diagnosis of glaucoma and/or optic neuropathy is not related to the previous report of chalazion, as there is "no link between the two entities and they have no relation to one another."  Furthermore, the Board finds that the Veteran's report of a shell fragment injury to his left eye is not credible, and that service connection for left eye optic neuropathy and/or glaucoma as a result of that injury is not warranted.  Finally, even if it were to be assumed the Veteran sustained such an injury, a clear preponderance of the competent evidence shows that it did not cause his disability, and that it would be speculative to say it contributed to the cause of the disability.  Therefore, entitlement to service connection for left eye optic neuropathy and/or glaucoma, to include as secondary to a service-connected left eye chalazion is not warranted. 


ORDER

Entitlement to service connection for left eye optic neuropathy and/or glaucoma, to include as secondary to a service-connected left eye chalazion is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


